 Case 3:21-cr-00013-JLS Document 38 Filed 04/13/21 PageID.85 Page 1 of 1



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7                           (HON. JANIS L. SAMMARTINO)
 8
 9   UNITED STATES OF AMERICA,                 CASE NO.: 21-cr-0013-JLS
10                      Plaintiff,             Hon. Janis L. Sammartino
11         v.                                  ORDER GRANTING JOINT
                                               MOTION TO CONTINUE MOTION
12   JUAN MANUEL RODRIGUEZ,                    HEARING/TRIAL SETTING
13                      Defendant.
14
15         GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
16   Motion Hearing/Trial Setting from April 16, 2021 to May 7, 2021 at 1:30 p.m. is
17   hereby GRANTED.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19   justice will be served by granting the requested continuance, and these outweigh
20   the interests of the public and the defendant in a speedy trial. Accordingly, the
21   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
22   3161(h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: April 13, 2021
25
26
27
28
